Exhibit 10.78

 

REINSTATEMENT OF AND SECOND AMENDMENT
TO PURCHASE AND SALE CONTRACT

            Reinstatement of and Second Amendment to Purchase and Sale Contract
(the “ Amendment”) is made as of July 1, 2009, between CCIP KNOLLS, L.L.C., with
an address c/o AIMCO, 4582 South Ulster Street Parkway, Suite 1100, Denver, CO
80237 (“ Seller”) and HAMILTON ZANZE & COMPANY, with an address at 37 Graham
Street, Suite 200B, San Francisco, CA 94129 (“ Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of May 12, 2009, as amended by that certain First Amendment to
Purchase and Sale Contract dated as of June 4, 2009 (the “ Agreement”) with
respect to the sale of certain property known as The Knolls located in Colorado
Springs, Colorado, as described in the Agreement;

            WHEREAS, pursuant to Section 3.2 of the Agreement, Purchaser had a
right to terminate the Agreement by written notice given to Seller on or prior
to June 26, 2009;

            WHEREAS, Purchaser exercised such termination right pursuant to that
certain letter dated June 26, 2009 from Purchaser to Seller (the “ Termination
Notice”); and

            WHEREAS, Seller and Purchaser desire to (i) rescind the Termination
Notice, (ii) reinstate the Agreement in its entirety and (iii) amend the
Agreement on the terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Reinstatement.           Purchaser hereby rescinds the Termination
Notice.  Seller and Purchaser hereby agree that (i) the Termination Notice is
null and void and (ii) the Agreement is hereby reinstated in its entirety, as
amended herein, and is hereby ratified and affirmed in all respects, as if the
Termination Notice had never been given by Purchaser.  All of the terms of the
Agreement are hereby incorporated by reference as though originally set forth
herein.

3.      Feasibility Period.      The Feasibility Period is hereby extended to
July 10, 2009.

4.      Closing Date. The first sentence of Section 5.1.1 of the Agreement shall
be deleted and replaced as follows:  “The Closing shall occur on July 27, 2009
at the time set forth in Section 2.2.3 (the "Closing Date") through an escrow
with Escrow Agent, whereby Seller, Purchaser, and their attorneys need not be
physically present at the Closing and may deliver documents by overnight air
courier or other means.”

5.      Miscellaneous.           This Amendment (a) supersedes all prior oral or
written communications and agreements between or among the parties with respect
to the subject matter hereof, and (b) may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute a single instrument and may be delivered by facsimile transmission,
and any such facsimile transmitted Amendment shall have the same force and
effect, and be as binding, as if original signatures had been delivered.  As
modified hereby, all the terms of the Agreement are hereby ratified and
confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CCIP KNOLLS, L.L.C.,

a Delaware limited liability company

 

By:     CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES,

          LP SERIES B,

          a Delaware limited partnership, its member

 

By:    CONCAP EQUITIES, INC.,

         a Delaware corporation, its general partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

 

 

 

Purchaser:

 

HAMILTON ZANZE & COMPANY,

a California corporation

 

 

 

By:  /s/Kurt Houtkooper

Name:  Kurt Houtkooper

Title: CIO

 

 

 

 